Exhibit 10.19

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC.

 

AND

 

C & F FINANCE COMPANY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

Section 1.1 Certain Definitions

   1

Section 1.2 Rules of Construction.

   8

ARTICLE 2

   8

Section 2.1 The Loan

   8

Section 2.2 The Note

   9

Section 2.3 Method of Payment

   9

Section 2.4 Extension and Adjustment of Termination Date

   9

Section 2.5 Use of Proceeds

   9

Section 2.6 Interest.

   9

Section 2.7 Advances.

   10

Section 2.8 Prepayment.

   10

Section 2.9 Fees

   11

ARTICLE 3

   11

Section 3.1 Security Interest

   11

Section 3.2 Financing Statements

   11

Section 3.3 Documents to be Delivered to WFFPC

   12

Section 3.4 Collections

   12

Section 3.5 Additional Rights of WFFPC; Power of Attorney.

   13

ARTICLE 4

   14

Section 4.1 Representations and Warranties as to Receivables.

   14

Section 4.2 Organization and Good Standing

   15

Section 4.3 Perfection of Security Interest

   15

Section 4.4 No Violations

   15

Section 4.5 Power and Authority.

   15

Section 4.6 Validity of Agreements

   15

Section 4.7 Litigation

   15

Section 4.8 Compliance

   16

Section 4.9 Accuracy of Information; Full Disclosure.

   16

Section 4.10 Taxes

   16

Section 4.11 Indebtedness

   16

Section 4.12 Investments

   16

Section 4.13 ERISA

   17

Section 4.14 Hazardous Wastes, Substances and Petroleum Products.

   17

Section 4.15 Solvency

   17

Section 4.16 Business Location

   17

Section 4.17 Capital Stock

   18

Section 4.18 No Extension of Credit for Securities

   18

 

i



--------------------------------------------------------------------------------

ARTICLE 5    18

Section 5.1 Documents to be Delivered to WFFPC Prior to First Advance

   18

Section 5.2 Conditions to all Advances

   19 ARTICLE 6    20

Section 6.1 Place of Business and Books and Records

   20

Section 6.2 Reporting Requirements

   20

Section 6.3 Books and Records

   21

Section 6.4 Financial Covenants

   21

Section 6.5 Compliance With Applicable Law.

   21

Section 6.6 Notice of Default

   22

Section 6.7 Corporate Existence, Properties

   22

Section 6.8 Payment of Indebtedness; Taxes

   22

Section 6.9 Notice Regarding Any Plan

   23

Section 6.10 Other Information

   23

Section 6.11 Litigation

   23

Section 6.12 Business Location, Legal Name and State of Organization

   23

Section 6.13 Operations

   23

Section 6.14 Further Assurances

   23 ARTICLE 7    24

Section 7.1 Payments to and Transactions with Affiliates

   24

Section 7.2 Restricted Payments

   24

Section 7.3 Indebtedness

   24

Section 7.4 Guaranties

   24

Section 7.5 Nature of Business

   24

Section 7.6 Negative Pledge

   24

Section 7.7 Investments and Acquisitions

   25

Section 7.8 Compliance with Formula

   25

Section 7.9 Mergers, Sales, Divestitures

   25

Section 7.10 Use of Proceeds

   25

Section 7.11 Ownership and Management

   25

Section 7.12 Amendment to Subordinated Debt

   25 ARTICLE 8    25

Section 8.1 Failure to Make Payments

   25

Section 8.2 Information, Representations and Warranties

   25

Section 8.3 Financial and Negative Covenants

   25

Section 8.4 Collateral

   25

Section 8.5 Defaults Under Other Agreements

   26

Section 8.6 Certain Events

   26

Section 8.7 Possession of Collateral

   26

Section 8.8 Credit Documents

   26

Section 8.9 Material Adverse Change

   26 ARTICLE 9    26

Section 9.1 WFFPC’s Remedies

   26

Section 9.2 Waiver and Release by Borrowers

   27

Section 9.3 No Waiver

   27

 

ii



--------------------------------------------------------------------------------

ARTICLE 10

   28

Section 10.1 Indemnification and Release Provisions

   28

Section 10.2 Amendments

   28

Section 10.3 APPLICABLE LAW

   28

Section 10.4 Notices

   28

Section 10.5 Termination and Release

   29

Section 10.6 Counterparts

   29

Section 10.7 Costs, Expenses and Taxes

   29

Section 10.8 Successors and Assigns

   30

Section 10.9 Effectiveness of Agreement

   30

Section 10.10 JURISDICTION AND VENUE

   30

Section 10.11 WAIVER OF JURY TRIAL

   30

Section 10.12 REVIEW BY COUNSEL

   30

Section 10.13 Exchanging Information

   30

Section 10.14 Acknowledgment of Receipt

   31

ARTICLE 11 INTER-BORROWER PROVISIONS

   31

Section 11.1 Certain Borrower Acknowledgments and Agreements.

   31

Section 11.2 Maximum Amount of Joint and Several Liability

   32

Section 11.3 Authorization of Borrower Agent by Borrowers:

   32

 

iii



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT is made as of the 1st day of August, 2005 by
and among C & F FINANCE COMPANY, a Virginia corporation with its chief executive
office at 316 East Grace Street, Richmond, Virginia 23219 (“Borrower Agent”) and
such other Persons joined hereto from time to time as borrowers (collectively,
the “Borrowers” and each individually is referred to as a “Borrower”), and WELLS
FARGO FINANCIAL PREFERRED CAPITAL, INC. (“WFFPC”), an Iowa corporation with its
principal office located at 206 Eighth Street, Des Moines, Iowa 50309.

 

BACKGROUND

 

Borrowers have requested and WFFPC has agreed to make available to Borrowers a
secured revolving credit facility in the initial amount of the Maximum Principal
Amount, all on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1 Certain Definitions. The terms defined in this Section 1.1, whenever
used and capitalized in this Amended and Restated Loan and Security Agreement
shall, unless the context otherwise requires, have the respective meanings
herein specified.

 

“Advance” means each advance of the Loan made to Borrowers pursuant to Section
2.1 hereof.

 

“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds 5.0% or more of the outstanding beneficial interest in a
Borrower; (ii) any entity of which 5.0% or more of the outstanding beneficial
interest is directly or indirectly owned, controlled, or held by a Borrower;
(iii) any entity which directly or indirectly is under common control with a
Borrower; (iv) any officer, director, partner or employee of a Borrower or any
Affiliate; or (v) any immediate family member of any Person who is an Affiliate.
For purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.

 

“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof to be submitted by Borrowers to
WFFPC in accordance with the provisions of Section 2.1 and Section 3.3 hereof.

 

1



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

 

“Base Rate” means for any date of determination the LIBOR Rate for such date.

 

“Books and Records” means all of Borrowers’ original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.

 

“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.

 

“Borrowing Base” means, as of the date of determination and subject to change
from time to time as described below, an amount equal to 85% of the aggregate
balance of outstanding Eligible Receivables net of unearned interest, fees,
commissions, discounts and reserves. Notwithstanding the foregoing, WFFPC may
adjust the above rates in the Borrowing Base from time to time and at any time
in WFFPC’s reasonable credit judgment, upon three (3) days notice to Borrowers,
including, without limitation, to reflect, in WFFPC’s judgment, the experience
with Borrowers (including without limitation any increased credit, operational,
legal, regulatory, political or reputational risk of Borrowers).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

 

“Capital Base” means the sum of Borrowers’ Tangible Net Worth plus Subordinated
Debt.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

 

“Collateral” means

 

  (i) All of each Borrower’s Receivables, now owned or existing or hereafter
arising or acquired;

 

  (ii) All collateral, security and guaranties now or hereafter in existence for
any Receivables;

 

  (iii) All insurance related to any Receivables, to any collateral or security
for any Receivables or to any obligor in respect of any Receivables and all
proceeds of such insurance (including, without limitation, all non-filing
insurance, credit insurance and credit life insurance related to any
Receivables, to any collateral or security for any Receivables, or to any
obligor in respect of any Receivables and all proceeds of such insurance);

 

  (iv) All of each Borrower’s Books and Records related to any Receivables
including all computers and computer related equipment, tapes and software;

 

2



--------------------------------------------------------------------------------

  (v) All notes, drafts, deposit accounts, acceptances, documents of title,
deeds, policies and policies or certificates of insurance (including without
limitation credit insurance, credit life insurance, non-filing insurance and
title insurance) and securities (domestic and foreign) and letter of credit
rights now or hereafter owned by each Borrower or in which a Borrower has or at
any time acquires an interest in connection with any Receivables;

 

  (vi) All of each Borrower’s Accounts, Documents, Instruments, General
Intangibles and Chattel Paper as defined in Section 1.2 (b) of this Agreement,
now owned or existing or hereafter arising or acquired, and all payment
obligations owed to a Borrower, now owned or existing or hereafter arising or
acquired; together with all collateral, security and guaranties now or hereafter
in existence for any of the foregoing; and

 

  (vii) All cash and non-cash proceeds of all the foregoing.

 

“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.

 

“Commitment” means the maximum principal amount which WFFPC has agreed may be
loaned to Borrowers, jointly and severally, pursuant to Article 2 hereof, being,
on the date hereof, the Maximum Principal Amount.

 

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, the Federal Consumer Credit Protection Act, the
Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the
Federal Trade Commission’s Rules and Regulations and Regulations B and Z of the
Federal Reserve Board, as any of the foregoing may be amended from time to time.

 

“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used to purchase goods, services or merchandise for personal,
household or family use.

 

“Credit Documents” means this Agreement, the Note, the Subordination
Agreement(s), the Custodian Agreement(s) and any and all additional documents,
instruments, agreements and other writings executed and delivered pursuant to or
in connection with this Agreement.

 

“Custodian Agreement” means that certain Custodian Agreement dated of even date
herewith by and among WFFPC, Borrowers, and an individual custodian,
substantially in the form of Exhibit C attached hereto and made part hereof, as
the same may be amended, modified, restated or extended from time to time.

 

“Debt” means, as of the date of determination, all outstanding indebtedness
(other than deferred loan origination fees of Borrowers) including without
limitation (a) all loans made by WFFPC to Borrowers; (b) accounts payable as of
the date of determination; (c) income tax liabilities;

 

3



--------------------------------------------------------------------------------

(d) mortgages; (e) deposits and debenture instruments; and (f) Subordinated
Debt.

 

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

 

“EBITDA Ratio” means Borrowers’ earnings before payments of interest, taxes,
depreciation and amortization expense for the twelve month period ending on the
date of determination, net of any deficits from the amount required as an
allowance for loan losses under Section 6.4(c) hereof and the amount of any
accounts to be charged off, that have not been charged off, to the extent there
is not an excess reserve, in Section 6.4(e) hereof, as a percent of interest
expense during such twelve month period in accordance with GAAP principles
pursuant to Section 6.4 of this Agreement.

 

“Eligible Receivables” means, as of the date of determination, Receivables (net
of unearned interest, fees, unearned discounts, reserves and commissions
thereon) which are Chattel Paper, which conform to the warranties set forth in
Section 4.1 hereof, in which WFFPC has a validly perfected first priority Lien,
and which are not any of the following: (i) Receivables for which a payment is
61 or more days past due on a contractual basis; (ii) Receivables subject to
litigation, foreclosure, repossession or bankruptcy proceedings or the account
debtor with respect to which is a debtor under the Bankruptcy Code unless they
are contractually current; (iii) Receivables from officers, employees or
shareholders of any Borrower or any Affiliate; (iv) Receivables which have been
deferred or extended more than twice during any rolling 12 month period; (v)
Interest Only Accounts; (vi) Real Estate Related Accounts; (vii) Receivables
arising from deficiency balance accounts; (viii) Receivables for which Custodian
or WFFPC has not received the corresponding original certificate of title within
120 days from the origination of such Receivable; (ix) Receivables purchased
from a dealer to the extent such Receivables exceed an amount equal to 15% of
gross Receivables; and (x) Receivables which, in WFFPC’s reasonable credit
judgment, do not constitute acceptable collateral.

 

“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances, including without limitation CERCLA, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.

 

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to refer to any successor sections.

 

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis, in accordance with the Statement of Auditing
Standards No. 69, “The Meaning of Present Fairly in Conformity with Generally
Accepted Accounting Principles in the Independent Auditor’s Report” (SAS 69) or
superseding pronouncements, issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or in such other statements by such
other entity as WFFPC may reasonably approve, which are applicable in the
circumstances as of the date in question. The requirement that such principles
be applied on a consistent basis shall mean that the accounting principles
observed in a current period are comparable in all material respects to those
applied in a preceding period, or, in the event of a material change in any
accounting principle from that observed in any previous period (i) financial
reports covering preceding periods during the term of this Agreement are
restated to reflect such change and provide a consistent basis for comparison
among periods and (ii) the financial covenants set forth in Section 6.4 shall be
adjusted as determined by WFFPC to reflect similar performance standards as
those measured by the existing covenants using the previously observed
accounting principles.

 

“General Intangibles” has the meaning assigned to that term in Section 1.2(b).

 

“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”

 

“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.

 

“Interest-Only Accounts” means those Receivables on which collections are
applied entirely to interest and expense charges, with no portion thereof being
required to reduce the principal balance on the loan prior to the stated
maturity of such accounts.

 

“LIBOR Rate” means the 30-Day London Interbank Offered Rate for any day as found
in the Wall Street Journal, Interactive Edition, or any successor edition or
publication.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

“Loan” means the aggregate principal amount advanced by WFFPC to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.

 

“Loan Availability” means the amount available for Advances under this Agreement
on any date as determined in accordance with the Availability Statement
submitted to WFFPC on such date in accordance with Section 3.3.

 

5



--------------------------------------------------------------------------------

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of them.

 

“Maximum Principal Amount” means $85,000,000 from the date hereof through and
including the first anniversary of this Agreement; $95,000,000 after the first
anniversary of this Agreement through and including the second anniversary of
this Agreement; and $100,000,000 thereafter.

 

“Note” means the promissory note to this Agreement of Borrowers in favor of
WFFPC in substantially the form of Exhibit E attached hereto and made part
hereof, evidencing the joint and several obligation of Borrowers to repay the
Loan, and any and all amendments, renewals, replacements or substitutions
therefor.

 

“Obligations” means each and every draft, liability and obligation of every type
and description which Borrowers may now or at any time hereafter owe to WFFPC
(whether such debt, liability or obligation now exists or is hereafter created
or incurred, whether it arises in a transaction involving WFFPC alone or in a
transaction involving other creditors of Borrowers, or any of them, and whether
it is direct or indirect, due or to become due, absolute or contingent, primary
or secondary, liquidated or unliquidated, or sole, joint, several or joint and
several), and including specifically, but not limited to, all indebtedness of
Borrowers arising under this Agreement, the Note, a Letter of Credit or any
other loan or credit agreement between or among a Borrower or Borrowers and
WFFPC, whether now in effect or hereafter entered into and including, without
limitation, all Loans.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.

 

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Real Estate Related Accounts” means Receivables arising from loans (a) the
proceeds of which are used to purchase or improve real property; or (b)
collateralized or secured by an interest in real property; and shall include
without limitation home equity accounts.

 

“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing loans made, and/or time sale transactions acquired, by a Borrower.

 

6



--------------------------------------------------------------------------------

“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.

 

“Request for Advance” means the certificate in the form of Exhibit A attached
hereto and made part hereof to be delivered by Borrowers to WFFPC as a condition
of each Advance pursuant to Section 2.7 hereof.

 

“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) redemptions, repurchases, dividends or distributions of any kind
with respect to a Borrower’s capital stock or any warrants, rights or options to
purchase or otherwise acquire any shares of a Borrower’s capital stock or (b)
payments of principal or interest on Subordinated Debt.

 

“Schedule of Receivables and Assignment” means a schedule in the form of Exhibit
F attached hereto and made part hereof to be submitted by Borrowers to WFFPC
pursuant to Section 2.1 and Section 3.3 hereof, describing the Receivables
assigned and pledged to WFFPC, for the benefit of WFFPC, on the date hereof and
thereafter for the period to which such schedule relates and confirming the
assignment and pledge of such Receivables.

 

“Senior Debt” means all indebtedness (including accounts payable) of Borrowers,
or any of them, not expressed to be subordinated or junior to any other
indebtedness of Borrowers, or any of them.

 

“Subordinated Debt” means any indebtedness of Borrowers for borrowed money and
which shall contain provisions subordinating the payment of such indebtedness
and the liens and security interests securing such indebtedness to Senior Debt,
in form, substance and extent acceptable to WFFPC, in its sole discretion.

 

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements substantially in the form of
Exhibit G attached hereto and made part hereof, as the same may be amended,
modified, restated or extended from time to time.

 

“Subsidiary” of any entity means any corporation of which such entity directly
or indirectly owns or controls at least a majority of the outstanding stock
having general voting power. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Tangible Net Worth” means, at any date, the amount of the capital stock
liability of Borrowers on a consolidated basis (but excluding the effect of
intercompany transactions) plus (or minus in the case of a deficit) its capital
surplus and earned surplus minus, to the extent not otherwise excluded (i) the
cost of treasury shares; (ii) the amount equal to the value shown on its books
of Intangible Assets, including the excess paid for assets acquired over their
respective book values on the books of the corporation from which acquired;
(iii) investments in and loans to any Subsidiary or Affiliate or to any
shareholder, director or employee of Borrowers, any Subsidiary or any Affiliate,
and (iv) any deficits from the amount required as an Allowance for Loan Losses
under Section 6.4(c) hereof and, to the extent there is not an excess reserve,
the amount of any accounts to be charged off, that have not been charged off, in
Section 6.4(e) hereof

 

7



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a)                     , 2009, as such
date may be extended from time to time in accordance with the provisions of
Section 2.4 of this Agreement; or (b) the date on which the Commitment is
terminated and the Loan becomes due and payable pursuant to Section 9.1.

 

“Total Liabilities” means all liabilities of Borrowers, as determined in
accordance with GAAP.

 

“WFFPC” means Wells Fargo Financial Preferred Capital, Inc., an Iowa
corporation, and its respective successors and assigns.

 

Section 1.2 Rules of Construction.

 

(a) Accounting Term. Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement shall be defined in accordance with GAAP.

 

(b) Uniform Commercial Code. Except as otherwise provided herein, terms used in
the foregoing definitions or elsewhere in this Agreement that are defined in the
Uniform Commercial Code, including without limitation, “Accounts”, “Documents”,
“Instruments”, “General Intangibles”, and “Chattel Paper” shall have the
respective meanings given to such terms in the Uniform Commercial Code as in
effect in the State of Iowa from time to time.

 

ARTICLE 2

 

THE REVOLVING CREDIT FACILITY

 

Section 2.1 The Loan. Until the Termination Date and subject to the terms and
conditions of this Agreement, WFFPC shall, upon the prior application of
Borrowers, from time to time, make Advances to Borrowers on or after the date of
this Agreement, which Borrowers may repay and reborrow from time to time, in the
maximum principal amount at any one time outstanding not to exceed the lesser of
the amount of the Commitment or the Borrowing Base in effect as of the date of
determination, as follows:

 

(a) WFFPC shall establish on its books an account in the name of Borrowers (the
“Borrowers’ Loan Account”). A debit balance in Borrowers’ Loan Account shall
reflect the amount of Borrowers’ indebtedness to WFFPC from time to time by
reason of Advances and other appropriate charges (including, without limitation,
interest charges) hereunder. At least once each month, WFFPC shall provide to
Borrowers a statement of Borrowers’ Loan Account which statement shall be
considered correct and accepted by Borrowers and conclusively binding upon
Borrowers unless Borrowers notify WFFPC to the contrary within 30 days of
WFFPC’s providing such statement to Borrowers.

 

(b) Borrowers shall prepare a completed Availability Statement as of each month
end and forward such statement to WFFPC by the 20th day of the following month.

 

(c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrowers’ Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Commitment.

 

8



--------------------------------------------------------------------------------

(d) The Loan shall be due and payable to WFFPC on the Termination Date. Upon the
occurrence of an Event of Default, WFFPC shall have rights and remedies
available to it under Article 9 of this Agreement.

 

(e) Lender has the right at any time, and from time to time, in its reasonable
credit judgment (but without any obligation) to set aside reasonable reserves
against the Borrowing Base in such amounts as it may deem appropriate.

 

Section 2.2 The Note. The indebtedness of Borrowers to WFFPC hereunder shall be
evidenced by a Note executed by Borrowers in favor of WFFPC, which shall be
substantially in the form of Exhibit E attached hereto and made part hereof,
dated the same date as this Agreement. The principal amount of the Note will be
the Maximum Principal Amount; provided, however, that notwithstanding the face
amount of the Note, Borrowers’ liability under the Note shall be limited at all
times to the actual indebtedness (principal, interest and fees) then outstanding
and owing by Borrowers to WFFPC hereunder.

 

Section 2.3 Method of Payment. Borrowers shall make all payments of principal
and interest on the Note in lawful money of the United States of America and in
funds immediately available by wire transfer, to WFFPC at its address referred
to in Section 10.3 of this Agreement or at such other address as WFFPC otherwise
directs. Whenever any payment is due on a day, which is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and
interest shall be paid for such extended time.

 

Section 2.4 Extension and Adjustment of Termination Date. Upon the mutual
agreement of all parties to this agreement, the Termination Date may be
extended. Any extension to the Termination Date shall be in writing and executed
by the authorized representatives of each party.

 

Section 2.5 Use of Proceeds. The initial Advance shall be used to refinance and
pay all of Borrowers’ indebtedness under a line of credit with Bank of America,
N.A. Advances shall be used to finance Borrowers’ portfolios of Consumer Purpose
Loans which constitute Eligible Receivables, for other lawful corporate purposes
except as limited under this Agreement.

 

Section 2.6 Interest.

 

(a) In the absence of an Event of Default or Default hereunder, and prior to
maturity, the outstanding balance of the Loan will bear interest at an annual
rate at all times equal to the Base Rate plus 180 basis points if the average
outstanding principal balance of the Obligations during any calendar month is
less than $75,000,000 and the Base Rate plus 175 basis points if the average
outstanding principal balance of the Obligations during any calendar month
equals or exceeds $75,000,000. Interest shall be payable monthly in arrears on
the first day of each month commencing on the first such date after the first
Advance under the Loan and continuing until the Commitment is terminated and
Obligations are indefeasibly paid in full. Interest as provided hereunder will
be calculated on the basis of a 360 day year and the actual number of days
elapsed. The rate of interest provided for hereunder is subject to increase or
decrease when and as the Base Rate increases or decreases in an amount
corresponding to the change in the Base Rate. Any such change in interest rate
hereunder shall take effect the first day of the month following a change in the
Base Rate.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default or Default hereunder, including after
maturity and before and after judgment, Borrowers hereby agree to pay to WFFPC
interest on the outstanding principal balance of the Loan and, to the extent
permitted by law, overdue interest with respect thereto, at the rate of 2.50%
per annum above the rate otherwise applicable to the Loan.

 

Section 2.7 Advances.

 

(a) Borrower Agent shall notify WFFPC in writing not later than 1:00 p.m.,
Philadelphia, time, on the date of each requested Advance under the Commitment,
specifying the date, amount and purpose of the Advance. Such notice shall be in
the form of the Request for Advance attached hereto and made part hereof as
Exhibit A, shall be certified by the President or Treasurer (or such other
authorized Person as Borrower Agent directs from time to time) of Borrower Agent
and shall contain the following information and representations, which shall be
deemed affirmed and true and correct as of the date of the requested Advance:

 

(i) the aggregate amount of the requested Advance, which shall be in multiples
of $5,000 but not less than the lesser of $5,000 or the unborrowed balance of
the Commitment;

 

(ii) confirmation of Borrowers’ compliance with Sections 2.1(c), 6.4 and 7.1
through 7.12 both immediately prior to and after making such Advance; and

 

(iii) statements that the representations and warranties set forth in Article 4
are true and correct as of the date of the Advance; no Event of Default or
Default has occurred and is then continuing; and that there has been no material
adverse change in Borrowers’ financial condition, operations or business since
the date of the monthly and audited annual financial statements most recently
delivered by Borrowers to WFFPC pursuant to Sections 5.1(l) or 6.2 of this
Agreement.

 

(b) Subject to the satisfaction of the conditions set forth in Section 2.7(a)
and 5.2, and the other terms of this Agreement, WFFPC shall make the requested
Advance available to Borrowers by wiring such amount to an account designated by
Borrower Agent and in Borrowers’ name, or as otherwise instructed by Borrower
Agent, not later than 5:00 p.m., Des Moines, Iowa, time on the day of the
requested Advance.

 

(c) Each request for an Advance pursuant to this Section 2.7 shall be
irrevocable and binding on Borrowers.

 

Section 2.8 Prepayment.

 

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part not to exceed $5,000,000 without notice, and, in part, in excess
of $5,000,000 upon 7 Business Day’s prior notice to WFFPC without premium or
penalty, provided that (i) in the event Borrowers repay the Loan in full prior
to the first anniversary of this Agreement, Borrowers shall pay a sum equal to
1.0% of the Commitment as a prepayment fee; (ii) in the event Borrowers repay
the Loan in full after the first anniversary of the date of this Agreement and
prior to the second anniversary of the date of this Agreement, Borrowers shall
pay a sum equal to 0.5% of the Commitment as a prepayment fee; (iii) if the Loan
is prepaid in full at any time after the second anniversary of the date of this
Agreement and prior to the third anniversary of the date of this Agreement,
Borrowers shall pay a

 

10



--------------------------------------------------------------------------------

sum equal to 0.25% of the Commitment as a prepayment fee; (iv) prepayments shall
be in a minimum amount of $10,000 and $10,000 increments in excess thereof; and
(v) partial prepayments prior to the Termination Date shall not reduce WFFPC’s
Commitment under this Agreement and may be reborrowed, subject to the terms and
conditions hereof for borrowing, and partial prepayments will be applied first
to accrued interest and fees and then to outstanding Advances. Each Borrower
acknowledges that the above described fee is an estimate of WFFPC’s damages in
the event of early termination and is not a penalty. In the event of termination
of the credit facility established pursuant to this Agreement, all of the
Obligations shall be immediately due and payable upon the termination date
stated in any notice of termination. All undertakings, agreements, covenants,
warranties and representations of Borrowers contained in the Credit Documents
shall survive any such termination, and WFFPC shall retain its liens in the
Collateral and all of its rights and remedies under the Credit Documents
notwithstanding such termination until Borrowers have paid the Obligations to
WFFPC, in full, in immediately available funds, together with the applicable
termination fee, if any.

 

(b) Mandatory Prepayments. In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by an Availability
Statement or otherwise) Borrowers shall pay to WFFPC immediately and without
demand or notice of any kind required, the amount by which Borrowers’
indebtedness hereunder exceeds the Borrowing Base then applicable, together with
all accrued interest on the amount so paid and any fees and costs incurred in
connection therewith.

 

Section 2.9 Fees. Borrowers shall pay to WFFPC, at WFFPC’s offices, the
following:

 

(a) Administrative Fee. A non-refundable administrative fee of $2,000 shall be
due and payable monthly in arrears on the first day of each month commencing on
the first such date after the funding of this Agreement and continuing until the
Commitment is terminated and the Obligations are indefeasibly paid in full, in
which event a monthly installment of the administrative fee shall be paid on the
date of such termination.

 

ARTICLE 3

 

SECURITY

 

Section 3.1 Security Interest. To secure the payment and performance of the
Obligations, each Borrower hereby grants to WFFPC a continuing general Lien on
and a continuing security interest in all of the Collateral, wherever located,
whether now owned or hereafter acquired, existing or created, together with all
replacements and substitutions therefor, and the cash and non-cash proceeds
thereof. The Liens and security interests of WFFPC in the Collateral shall be
first and prior perfected Liens and security interests and may be retained by
WFFPC until all of the Obligations have been indefeasibly satisfied in full and
the Commitment has expired or otherwise has been terminated.

 

Section 3.2 Financing Statements. WFFPC is hereby authorized by each Borrower to
file any financing statements covering the Collateral or an amendment that adds
collateral covered by the financing statement or an amendment that adds a debtor
to a financing statement, in each case whether or not a Borrower’s signature
appears thereon. Borrowers agree to comply with the requirements of all state
and federal laws and requests of WFFPC in order for WFFPC to have and maintain a
valid and perfected first security interest in the Collateral.

 

11



--------------------------------------------------------------------------------

Section 3.3 Documents to be Delivered to WFFPC. Concurrently with the execution
and delivery of this Agreement and, thereafter, by the 20th day of each month
for the prior month and at any other time as WFFPC may require, Borrowers shall
deliver to WFFPC (for each Borrower and on consolidated basis) an Availability
Statement (together with all supporting schedules), a Schedule of Receivables
and Assignment, an aging of Receivables, books and records consisting of data
tape information and such other documentation as WFFPC may require; however, the
security interest of WFFPC in the Collateral shall attach immediately upon the
creation or acquisition thereof by Borrowers, regardless of whether the same be
then or thereafter delivered to WFFPC. All Receivables of Borrowers shall be
stamped and assigned to WFFPC as follows to evidence the assignment to WFFPC:

 

The within instrument or agreement is pledged as collateral to Wells Fargo
Financial Preferred Capital, Inc., its successors and assigns.

 

Borrowers shall: (a) deliver to the custodian under the Custodian Agreement, as
the bailee and designee of WFFPC, or, upon the request of WFFPC, to WFFPC, the
Collateral and all Documents, General Intangibles and Instruments relating to
Collateral and, upon request of WFFPC, deliver to WFFPC or its designee any
other property in which Borrowers have granted WFFPC a security interest
hereunder, including, but not limited to, all of Borrowers’ Books and Records
including all computers, computer related equipment, tapes and software; and (b)
execute and deliver to WFFPC, for the benefit of WFFPC, such assignments,
mortgages, financing statements, amendments thereto and continuation statements
thereof, in form satisfactory to WFFPC, and such additional agreements,
documents or instruments as WFFPC may, from time to time, require to evidence,
perfect and continue to perfect WFFPC’s liens and security interests granted
hereunder. For purposes of this Article 3, the parties hereto agree that, until
WFFPC shall otherwise direct or designate, the custodian(s) under the Custodian
Agreement or Agreements as from time to time in effect, shall be deemed to be
the designee of WFFPC and WFFPC shall have the right, at any time and from time
to time, to direct or redirect the delivery of all or any of the foregoing items
to any other designee. WFFPC may in its sole discretion record or file any such
document, instrument or agreement, including, without limitation, this
Agreement, as it may from time to time deem desirable.

 

Section 3.4 Collections. Notwithstanding the assignment (but not in any way to
be deemed or construed to impair or affect the security interest granted
hereunder) of the Receivables by Borrowers to WFFPC, until the occurrence of a
Default or an Event of Default, Borrowers may service, manage, enforce and
receive Collections on Receivables for the account of WFFPC. Borrowers shall
have no power to make any unusual allowance or credit to any obligor without
WFFPC’s prior written consent.

 

Upon notice by WFFPC at any time following the occurrence of an Event of Default
or Default, WFFPC may require Borrowers to endorse and deposit all Collections
within one Business Day of receipt thereof and in the original form received
(except for the endorsement of Borrowers, if necessary, to enable the collection
of instruments for the payment of money, which endorsements Borrowers hereby
agree to make) in such account maintained with such depository as WFFPC may from
time to time specify, such account to limit withdrawals by Borrowers therefrom
only to the order of WFFPC, but to permit withdrawals by WFFPC therefrom without
the co-signature of a Borrower. WFFPC may also require Borrowers to enter into
an appropriate lock box agreement with WFFPC or another financial institution
acceptable to WFFPC, in form and content acceptable

 

12



--------------------------------------------------------------------------------

to WFFPC, with respect to opening and maintaining a lock box arrangement for the
Collections. Such lock box agreements shall be irrevocable so long as Borrowers
are indebted to WFFPC under this Agreement and this Agreement remains in effect.

 

Section 3.5 Additional Rights of WFFPC; Power of Attorney.

 

(a) In addition to all the rights granted to WFFPC hereunder, WFFPC shall have
the right, at any time following the occurrence and during the continuance of a
Default or an Event of Default, to notify the obligors and account debtors of
all Collateral to make payment thereon directly to WFFPC, and to take control of
the cash and non-cash proceeds of such Collateral; provided, however, that once
such notification is given to such obligors, it shall not be vitiated by a
subsequent cure of such default without the prior written consent of WFFPC. When
Collections received by WFFPC have been converted into cash form, WFFPC shall
forthwith apply the same first in discharge of all expenses, fees, costs and
charges including attorneys’ fees and costs of Collections; second to pay all
interest accrued under the Note and this Agreement; third to pay principal due
under the Note and this Agreement; and then to pay any other sums due to WFFPC
under the terms of this Agreement.

 

(b) Each Borrower irrevocably appoints WFFPC its true and lawful attorney, with
power of substitution, to act in the name of such Borrower or in the name of
WFFPC or otherwise, for the use and benefit of WFFPC, but at the cost and
expense of Borrowers, without notice to Borrowers to do each of the following
after the occurrence of an Event of Default or Default: to demand, collect,
receipt for and give renewals, extensions, discharges and releases of any
Receivables; to institute and to prosecute legal and equitable proceedings to
realize upon any Receivables; to settle, compromise, or adjust claims; to take
possession and control in any manner and in any place of any cash or non-cash
items of payment or proceeds thereof; to endorse the name of such Borrower upon
any notes, checks, drafts, money orders, or other evidences of payment of
Receivables; to sign such Borrower’s name on any instruments or documents
relating to any of the Collateral or on drafts against account debtors; to do
all other acts and things necessary, in WFFPC’s sole judgment, to effect
collection of the Receivables or protect its security interest in the
Collateral; and generally to sell in whole or in part for cash, credit or
property to others or to itself at any public or private sale, assign, make any
agreement with respect to or otherwise deal with the Receivables as fully and
completely as though WFFPC were the absolute owner thereof for all purposes,
except to the extent limited by any applicable laws and subject to any
requirement of notice to Borrowers or other Persons under applicable laws.

 

(c) Each Borrower hereby agrees to indemnify and hold WFFPC harmless from and
against any and all expenses, costs, liabilities or damages (including
reasonable attorneys fees) sustained by WFFPC by reason of any
misrepresentation, breach of warranty or breach of covenant by Borrowers whether
caused by Borrowers or any obligor, or whether caused by any other Person if
Borrowers knew of or reasonably should have known that facts, circumstances or
information on which Borrowers relied were false, incorrect or incomplete in any
material respect, and also all court costs and all other expenses WFFPC incurs
in enforcing or attempting to enforce payment of the Loan or any Receivables, in
supervising the records and proper management and disposition of the Collection
of Receivables or in prosecuting or defending any of WFFPC’s rights under this
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants and shall continue to represent and
warrant to WFFPC until the Obligations hereunder have been indefeasibly
satisfied in full and the Commitment has expired or otherwise has been
terminated as follows:

 

Section 4.1 Representations and Warranties as to Receivables.

 

(a) As to the Receivables generally:

 

(i) Each Borrower or, where a Borrower was not the original lender, to the best
of such Borrower’s knowledge, the original lender or seller had full power and
authority to make the loans (or other extensions of credit) evidenced by the
Receivables and all such Receivables and all Books and Records related thereto
are genuine, based on enforceable contracts and are in all respects what they
purport to be;

 

(ii) All Receivables have been duly authorized, executed, delivered by the
parties whose names appear thereon and are valid and enforceable in accordance
with their terms; constitute Chattel Paper; any chattels described in any
Receivable are and will be accurately described and are and will be in the
possession of the parties granting the security interest therein; and (A) any
applicable filing, recording or lien notation law with respect to any collateral
securing a Receivable will have been complied with to the extent such filing or
recording is necessary under applicable law to create or perfect such Borrower’s
security interest in such collateral consistent with its present policy; or (B)
a Borrower shall have procured non-filing insurance from a reputable insurer in
an amount not less than the value of the collateral securing such Receivables;

 

(iii) The form and content of all Receivables and the security related thereto
and the transactions from which they arose comply in all material respects (and
in any event in all respects necessary to maintain and ensure the validity and
enforceability of the Receivables) with any and all applicable laws, rules and
regulations, including without limitation, the Consumer Finance Laws;

 

(iv) The original amount and unpaid balance of each Receivable on Borrowers’
Books and Records and on any statement or schedule delivered to WFFPC, including
without limitation the Schedule of Receivables, is and will be the true and
correct amount actually owing to a Borrower as of the date each Receivable is
pledged to WFFPC, is not subject to any claim of reduction, counterclaim,
set-off, recoupment or any other claim, allowance or adjustment; and no Borrower
has any knowledge of any fact which would impair the validity or collectibility
of any Receivables;

 

(v) All security agreements, title retention instruments, mortgages and other
documents and instruments which are security for Receivables contain a correct
and sufficient description of the real or personal property covered thereby,
and, subject to the rights of WFFPC hereunder and the interests of Borrowers as
holder of such security agreements, title retention instruments or mortgages or
other documents or instruments, are or create first and prior perfected security
interests and Liens;

 

(vi) Borrowers have made an adequate credit investigation of the obligor of

 

14



--------------------------------------------------------------------------------

each Receivable and have determined that his or her credit is satisfactory and
meets the standards generally observed by prudent finance companies and is in
conformity in all material respects with Borrowers’ policies and standards; and

 

(vii) A Borrower has good and valid indefeasible title to the Receivables, free
and clear of all prior assignments, claims, liens, encumbrances and security
interests, and has the right to pledge and grant WFFPC a first priority security
interest in the same, in the manner provided in this Agreement.

 

Section 4.2 Organization and Good Standing. Each Borrower is duly organized and
validly existing in good standing under the laws of the state identified on
Exhibit H attached hereto and made part hereof and has the power and authority
to engage in the business it conducts and is qualified and in good standing in
those states wherein the nature of business or property owned by it requires
such qualification, is not required to be qualified in any other state; or if
not so qualified, no adverse effect would result therefrom. The organizational
number assigned to each Borrower by the state of its organization is set forth
on Exhibit H attached hereto and made part hereof.

 

Section 4.3 Perfection of Security Interest. Upon filing of financing statements
in all places as, in the opinion of counsel for Borrowers, are necessary to
perfect the security interests granted in Article 3 of this Agreement,
describing the Collateral and disclosing each Borrower as “Debtor” and WFFPC as
“Secured Party,” and stamping the legend required under Section 3.3 of this
Agreement on such Collateral, WFFPC will have a first perfected security
interest in the Collateral superior in right of interest to purchasers from, or
creditors or receivers or a trustee in bankruptcy of, Borrowers.

 

Section 4.4 No Violations. The making and performance of the Credit Documents do
not and will not violate any provisions of any law, rule, regulation, judgment,
order, writ, decree, determination or award or breach any provisions of the
charter, bylaws or other organizational documents of any Borrower, or constitute
a default or result in the creation or imposition of any security interest in,
or lien or encumbrance upon, any assets of any Borrower (immediately or with the
passage of time or with the giving of notice and passage of time, or both) under
any other contract, agreement, indenture or instrument to which a Borrower is a
party or by which a Borrower or its property is bound and no failure of it to
comply with any suit, law, rule, regulation, judgment, order, writ, decree,
determination or award would have an adverse effect.

 

Section 4.5 Power and Authority.

 

(a) Each Borrower has full power and authority under the law of the state of its
organization and under its organizational documents to enter into, execute and
deliver and perform the Credit Documents; to borrow monies hereunder, to incur
the obligations herein provided for and to pledge and grant to WFFPC a security
interest in the Collateral; and

 

(b) All actions (corporate or otherwise) necessary or appropriate for each
Borrower’s execution, delivery and performance of the Credit Documents have been
taken.

 

Section 4.6 Validity of Agreements. Each of the Credit Documents is, or when
delivered to WFFPC will be, duly executed and constitute valid and legally
binding obligations of each Borrower enforceable against such Borrower in
accordance with their respective terms.

 

Section 4.7 Litigation. There is no order, notice, claim, action, suit,
litigation, proceeding or investigation pending or, threatened against or
affecting any Borrower, whether or not fully covered by insurance, except as
identified and described on Exhibit H attached hereto and made part hereof.

 

15



--------------------------------------------------------------------------------

Section 4.8 Compliance. Each Borrower is in compliance in all material respects
with all applicable laws and regulations, federal, state and local (including
all Consumer Finance Laws and those administered by the Local Authorities),
material to the conduct of its business and operations; each Borrower possesses
all the franchises, permits, licenses, certificates of compliance and approval
and grants of authority necessary or required in the conduct of its business
and, except as may be described on Exhibit H attached hereto and made part
hereof, the same are valid, binding, enforceable and subsisting without any
defaults thereunder or enforceable adverse limitations thereon, and are not
subject to any proceedings or claims opposing the issuance, development or use
thereof or contesting the validity thereof; and no approvals, waivers or
consents, governmental (federal, state or local) or non-governmental, under the
terms of contracts or otherwise, are required by reason of or in connection with
such Borrower’s execution and performance of the Credit Documents.

 

Section 4.9 Accuracy of Information; Full Disclosure.

 

(a) All financial statements, including any related schedules and notes appended
thereto, delivered and to be delivered to WFFPC pursuant to this Agreement have
been or will be prepared in accordance with GAAP and do and will fairly present
the financial condition of each Borrower and its consolidated Subsidiaries, if
any, on the dates thereof and results of operations for the periods covered
thereby and discloses all liabilities (including contingent liabilities) of any
kind of such Borrower.

 

(b) Since the date of the most recent financial statements furnished to WFFPC,
there has not been any adverse change in the financial condition, business or
operations of any Borrower.

 

(c) All financial statements and other statements, documents and information
furnished by Borrowers, or any of them, to WFFPC in connection with this
Agreement and the Note and the transactions contemplated hereunder do not and
will not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading. Each Borrower has disclosed to WFFPC in writing any and all facts
which materially and adversely affect the business, properties, operations or
condition, financial or otherwise, of such Borrower, or such Borrower’s ability
to perform its obligations under this Agreement and the Note.

 

Section 4.10 Taxes. Each Borrower has filed and will file all tax returns which
are required to be filed and has paid or will pay when due all taxes, license
and other fees with respect to the Collateral and the business of such Borrower
except taxes contested in good faith for which adequate reserves have been
established by such Borrower on its Books and Records.

 

Section 4.11 Indebtedness. No Borrower has presently outstanding indebtedness or
obligations including contingent obligations and obligations under leases of
property from others, except the indebtedness and obligations described in
Exhibit H attached hereto and made part hereof and in Borrowers’ financial
statements which have been furnished to WFFPC from time to time pursuant to
Section 6.2 of this Agreement.

 

Section 4.12 Investments. No Borrower has direct or indirect Subsidiaries or
Affiliates, or investments in or loans to any other individuals or business
entities (other than Consumer Purpose Loans), except as described in Exhibit H
attached hereto and made part hereof.

 

16



--------------------------------------------------------------------------------

Section 4.13 ERISA. Each Borrower and any Subsidiary, and each member of the
controlled group of corporations (as such term “controlled group of
corporations” is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) of which such Borrower is a member, is in compliance in all material
respects with all applicable provisions of ERISA and the regulations promulgated
thereunder. No reportable event, as such term (hereinafter called a “Reportable
Event’) is defined in Title IV of ERISA, has occurred with respect to, nor has
there been terminated, any Plan maintained for employees of any Borrower or any
Subsidiary or any member of the controlled group of corporations of which a
Borrower is a member.

 

Section 4.14 Hazardous Wastes, Substances and Petroleum Products.

 

(a) Each Borrower (i) has received all permits and filed all notifications
necessary to carry on its respective business; and (ii) is in compliance in all
respects with all Environmental Control Statutes.

 

(b) No Borrower has given any written or oral notice to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened removal, spill, release or discharge of hazardous or
toxic wastes, substances or petroleum products or properties owned or leased by
such Borrower or in connection with the conduct of its business and operations.

 

(c) No Borrower has received notice that it is potentially responsible for costs
of clean-up of any actual or imminently threatened spill, release or discharge
of hazardous or toxic wastes or substances or petroleum products pursuant to any
Environmental Control Statute.

 

Section 4.15 Solvency. Each Borrower is, and after receipt and application of
the first Advance will be, solvent such that (a) the fair value of its assets
(including without limitation the fair salable value of such Borrower’s
Intangible Assets) is greater than the total amount of its liabilities,
including without limitation, contingent liabilities, (b) the present fair
salable value of its assets (including without limitation the fair salable value
of its Intangible Assets) is not less than the amount that will be required to
pay the probable liability on its debts as they become absolute and matured, and
(c) it is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business. No Borrower intends to, or believe that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and is not engaged in a business or transaction, or about to
engage in a business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice and industry in which it is engaged. For purposes of this Section 4.15,
in computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that
reasonably can be expected to become an actual matured liability.

 

Section 4.16 Business Location. Each Borrower’s address set forth on Exhibit I
attached hereto and made part hereof is the location of such Borrower’s
principal place of business and such address, together with the addresses set
forth on Exhibit I attached hereto and made part hereof, is the only location
where such Borrower keeps its records concerning the Collateral. The location of
all other places of business of each Borrower and the names in which each
Borrower conducts business at each such location are set forth in Exhibit I
attached hereto and made part hereof.

 

17



--------------------------------------------------------------------------------

Section 4.17 Capital Stock. All of the issued and outstanding capital stock or
other ownership interest of each Borrower is owned as described on Exhibit H
attached hereto and made part hereof, and all such ownership interests are fully
paid and non-assessable.

 

Section 4.18 No Extension of Credit for Securities. No Borrower is, nor will it
be, engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying or trading in any
margin stocks or margin securities (within the meaning of Regulations G, U and X
of the Board of Governors of the Federal Reserve System) or other securities,
and no part of the proceeds of the Loan hereunder has been or will be applied
for the purpose of purchasing or carrying or trading in any such stock or
securities or of refinancing any credit previously extended, or of extending
credit to others, for the purpose of purchasing or carrying any such margin
stock, margin securities or other securities in contravention of such
Regulations.

 

ARTICLE 5

 

CONDITIONS TO LOAN

 

Section 5.1 Documents to be Delivered to WFFPC Prior to First Advance. Prior to
the effectiveness of this Agreement, Borrowers shall deliver or caused to be
delivered to WFFPC (all documents to be in form and substance satisfactory to
WFFPC in its sole and absolute discretion):

 

(a) Credit Documents. This Agreement, the Note and all other Credit Documents
duly and properly executed by the parties thereto;

 

(b) Searches. Uniform Commercial Code, tax, judgment, PBGC and EPA searches
against each Borrower in those offices and jurisdictions as WFFPC shall
reasonably request which shall show that no financing statement, liens, or
assignments or other filings have been filed or remain in effect against each
Borrower or any Collateral except for those Liens, financing statements,
assignments or other filings with respect to which the secured party or existing
lender (i) has delivered to WFFPC Uniform Commercial Code termination statements
or other documentation evidencing the termination of its Liens and security
interests in Collateral, (ii) has agreed in writing to release or terminate its
Lien and security interest in Collateral upon receipt of proceeds of the
Advances or (iii) has delivered a Subordination Agreement to WFFPC with respect
to its Lien and security interest in the Collateral, all in a form and substance
satisfactory to WFFPC in its sole discretion.

 

(c) Organizational Documents. A copy of each Borrower’s (i) organization
documents, certified as of a recent date by such Borrower’s corporate secretary
(or other appropriate officer), and (ii) bylaws, partnership agreement or
operation agreement, as applicable, certified as of a recent date by such
Borrower’s corporate secretary (or other appropriate officer); together with
certificates of good standing existence or fact in such Borrower’s state of
organization and in each jurisdiction in which such Borrower is qualified to do
business, each dated within 30 days from the date of this Agreement;

 

(d) Authorization Documents. A certified copy of resolutions of each Borrower’s
board of directors, members or partners, as applicable, authorizing the
execution, delivery and performance of the Note, this Agreement and all other
Credit Documents, the pledge of the Collateral to WFFPC as security for the Loan
made hereunder and the borrowing evidenced by the Note and designating the
appropriate officers to execute and deliver the Credit Documents;

 

18



--------------------------------------------------------------------------------

(e) Incumbency Certificates. A certificate of each Borrower’s corporate
secretary (or other appropriate officer) as to the incumbency and signatures of
officers of such Borrower signing this Agreement, the Note and other Credit
Documents;

 

(f) Opinion of Counsel. WFFPC shall have received a written opinion of
Borrowers’ counsel addressed to WFFPC in form and substance satisfactory to
WFFPC in its sole discretion;

 

(g) Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by the President or other authorized officer of each Borrower, to the
effect that (i) all representations and warranties set forth in this Agreement
are true and correct as of the date hereof in all material respects and (ii) no
Default or Event of Default hereunder has occurred, each Borrower’s corporate
seal being affixed to such certificate and each Borrower’s corporate secretary
attesting thereto;

 

(h) Financing Statements and Collateral Documents. The financing statements,
amendments thereto, and other documents required by Sections 3.2 and 3.3; and
the Custodian Agreement(s) referenced in Section 3.3.

 

(i) Subordination Documents. The Subordination Agreement(s) duly executed by
each holder of Subordinated Debt, together with copies of the documents,
instruments and writings evidencing such Subordinated Debt;

 

(j) Due Diligence. Completion of WFFPC’s due diligence, including a collateral
audit, with results satisfactory to WFFPC;

 

(k) Financial Information. A copy of each of the reports required pursuant to
Section 6.2 of this Agreement for the period most recently ended prior to the
date hereof;

 

(l) Availability Statement. A completed Availability Statement required under
Section 2.1(b) of this Agreement;

 

(m) Request for Advance. A completed Request for Advance required under Section
2.7(a) of this Agreement;

 

(n) Insurance. Evidence of insurance issued by a reputable carrier with respect
to each Borrower’s fire, casualty, liability, and other insurance covering its
Property, and any key owner/operator insurance.

 

(o) Other Documents. Such additional documents as WFFPC reasonably may request.

 

Section 5.2 Conditions to all Advances. The obligation of WFFPC to make each
subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon (a)
Borrowers’ satisfaction of each of the conditions specified in Sections 2.1,
3.2, 3.3 and 5.1, (b) the continuing accuracy of the representations and
warranties made by Borrowers under this Agreement, (c) the absence, after giving
effect to such Advance and the receipt of the proceeds thereof and the
retirement of any indebtedness

 

19



--------------------------------------------------------------------------------

then being retired out of the proceeds of such Advance, of any Default or Event
of Default; and (d) Borrowers’ continued compliance with the requirements of
Section 6.3 (with respect to audit of Collateral).

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been indefeasibly
satisfied in full and the Commitment has expired or otherwise has been
terminated, each Borrower covenants and agrees as follows:

 

Section 6.1 Place of Business and Books and Records. Each Borrower will promptly
advise WFFPC in writing of (a) the establishment of any new places of business
by such Borrower and of the discontinuance of any existing places of business of
such Borrower; (b) the creation of any new Subsidiaries or Affiliates and (c)
the acquisition and or use of any trade name or trade style.

 

Section 6.2 Reporting Requirements. Borrowers will deliver to WFFPC:

 

(a) within 20 days after the end of each month, company prepared consolidated
and consolidating financial statements of Borrowers’ business for such previous
month, consisting of a balance sheet, income statement, and consolidating
schedules as of the end of such month, all in reasonable detail, prepared in
accordance with GAAP consistently applied, subject to year-end adjustments;

 

(b) within 120 days after the close of each fiscal year, commencing with the
fiscal year ending December 31, 2005, consolidated and consolidating financial
statements of Borrowers and their consolidated Subsidiaries for the fiscal year
then ended consisting of a balance sheet, income statement and statement of cash
flow of Borrowers and their consolidated Subsidiaries as of the end of such
fiscal year, all in reasonable detail, including all supporting schedules and
footnotes, prepared in accordance with GAAP consistently applied, and shall be
audited and certified without qualification by an independent certified public
accountant selected by Borrowers and acceptable to WFFPC and accompanied by the
unqualified opinion of such accountant; and cause WFFPC to be furnished at the
time of completion thereof, a copy of any management letter for Borrowers and
their consolidated Subsidiaries prepared by such certified public accounting
firm.

 

(c) the documents required to be furnished pursuant to Section 3.3 of this
Agreement;

 

(d) within 20 days after the end of each month, for the month then ending,
reports in form and substance satisfactory to WFFPC, as required pursuant to
Section 3.3, setting forth an aging of Receivables, Schedule of Receivables and
Assignment, an Availability Statement, covenant compliance certificate, books
and records consisting of data tape information and also such other
documentation and information promptly after request therefor by WFFPC

 

(e) copies of C&F Financial Corporation’s income tax returns, including any
schedules attached thereto, filed with the Internal Revenue Service promptly
after the filing thereof with the Internal Revenue Service, which shall include
Borrowers’ income tax information on a consolidated basis; and

 

20



--------------------------------------------------------------------------------

(f) Within 120 days after the date of each fiscal year, an annual certificate
signed by an executive officer of Borrower in the form of Exhibit J attached
hereto.

 

Section 6.3 Books and Records. Borrowers will keep accurate and complete Books
and Records concerning the Collateral and all transactions with respect thereto
consistent with sound business practices (including, without limitation,
accurately account for insurance commissions) and will comply with WFFPC’s
reasonable requirements, from time to time in effect, including those concerning
the submission of reports on all items of Collateral including those which are
deemed to be delinquent. The form of delinquency reports, the frequency with
which such reports shall be submitted to WFFPC (which in any case shall be no
less frequently than monthly) and the standards for determining which Collateral
transactions are deemed delinquent for this purpose, shall at all times be
satisfactory to WFFPC. WFFPC shall have the right at any time and from time to
time during regular business hours, at Borrowers’ expense, to inspect, audit,
and copy the Books and Records of Borrowers and inspect and audit any
Collateral. Notwithstanding the foregoing, prior to the occurrence of an Event
of Default or Default, the administrative fee paid by Borrowers pursuant to
Section 2.9(a) shall cover such costs and expenses.

 

Section 6.4 Financial Covenants. At all times Borrowers shall maintain the
following financial covenants (based on consolidated financial statements of
Borrowers and their consolidated Subsidiaries unless otherwise indicated):

 

(a) EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of not
less than 1.25 to 1.0.

 

(b) Asset Quality. The aggregate amount of Receivables 61 days or more past due
on a contractual basis shall not at any time exceed 6.25% of gross Receivables.

 

(c) Allowance for Loan Losses. At all times the aggregate value of its Allowance
for Loan Losses, as calculated in accordance with GAAP, in an amount not less
than the greater of (a) 5.0% of the total net outstanding Receivables or (b) net
outstanding Receivables multiplied by the rolling twelve month ratio of net
charge-offs to average net Receivables outstanding during such twelve month
period or (c) an amount pursuant to the recommendation of the independent
certified public accountant auditing Borrowers’ financial statements.

 

(d) Senior Debt to Capital Base. At all times a ratio of Senior Debt to Capital
Base of not more than 4.0 to 1.0.

 

(e) Charge-off Policy. Receivables must be charged off (on a monthly basis) with
respect to which no payment due and owing thereunder hereunder has been made for
a period that is equal to or greater than 180 days, as determined on a
contractual basis.

 

Section 6.5 Compliance With Applicable Law.

 

(a) All Receivables shall comply in all material respects with all applicable
federal, state and local laws, rules, regulations, proclamations, statutes,
orders and interpretations at the time when WFFPC obtains any interest therein
pursuant to this Agreement.

 

(b) Each Borrower shall comply in all respects with all local, state and federal
laws and regulations applicable to its business including without limitation the
Consumer Finance Laws,

 

21



--------------------------------------------------------------------------------

Environmental Control Statutes, and all laws and regulations of the Local
Authorities, and the provisions and requirements of all franchises, permits,
certificates of compliance and approval issued by regulatory authorities and
other like grants of authority held by Borrowers; and notify WFFPC immediately
(and in detail) of any actual or alleged failure to comply with or perform,
breach, violation or default under any such laws or regulations or under the
terms of any of such franchises or licenses, grants of authority, or of the
occurrence or existence of any facts or circumstances which with the passage of
time, the giving of notice or otherwise could create such a breach, violation or
default or could occasion the termination of any of such franchises or grants of
authority.

 

(c) With respect to the Environmental Control Statutes, Borrowers shall notify
WFFPC when, in connection with the conduct of Borrowers’ business or operations,
any Person (including, without limitation, EPA or any state or local agency)
provides oral or written notification to any Borrower or any Subsidiary with
regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify WFFPC immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.

 

Section 6.6 Notice of Default. Borrowers will promptly notify WFFPC of the
occurrence of any Default or Event of Default hereunder or under the Note or of
any fact, condition or event which, with the giving of notice, passage of time,
or both, would become a Default or an Event of Default.

 

Section 6.7 Corporate Existence, Properties. Borrowers will (a) do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to it; (b) maintain, preserve and protect all franchises, licenses and trade
names and preserve all the remainder of its property used or useful in the
conduct of its business; and (c) maintain in effect insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as shall be consistent with prudent business practices in the
industry and furnish to WFFPC from time to time, upon their request therefor,
evidence of same.

 

Section 6.8 Payment of Indebtedness; Taxes. Borrowers will (a) pay all of their
indebtedness and obligations promptly and in accordance with normal terms; and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrowers shall not be required to pay and discharge or
to cause to be paid and discharged any such indebtedness, tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and Borrowers shall have set aside on their
books adequate reserves (as may be required in accordance with GAAP) with
respect to any such indebtedness, tax, assessment, charge, levy or claim, so
contested.

 

22



--------------------------------------------------------------------------------

Section 6.9 Notice Regarding Any Plan. Borrowers shall furnish to WFFPC:

 

(a) as soon as possible, and in any event within 10 days after any senior
officer of Borrowers knows or has reason to know that any Reportable Event has
occurred with respect to any Plan maintained in whole or in part for the
employees of a Borrower or any of their Subsidiaries, a statement of the
President, Treasurer or other authorized officer of Borrowers setting forth
details as to such Reportable Event and the action which is proposed to be taken
with respect thereto, together with a copy of the notice of such Reportable
Event given to the Pension Benefit Guaranty Corporation; and

 

(b) promptly after receipt thereof, a copy of any notice which a Borrower may
receive from the Pension Benefit Guaranty Corporation relating to the intention
of a Borrower to terminate any Plan maintained in whole or in part for the
benefit of employees of any Borrower or any of their Subsidiaries or to appoint
a trustee to administer any such Plan.

 

Section 6.10 Other Information. From time to time upon request of WFFPC,
Borrowers will furnish to WFFPC such additional information and reports
regarding the Collateral and the operations, businesses, affairs, prospects and
financial condition of Borrowers and their Subsidiaries as WFFPC may request.

 

Section 6.11 Litigation. Borrowers will promptly notify WFFPC of any litigation
or action instituted or, to Borrowers’ knowledge, threatened against any
Borrower or any of their Subsidiaries and of the entry of any judgment or lien
against any property of Borrower in an amount of $25,000 or more as to any
separate action, litigation, judgment or lien instituted, threatened or entered
or in an aggregate amount of $75,000 or more as to all actions, litigation,
judgment, or liens instituted, threatened or entered.

 

Section 6.12 Business Location, Legal Name and State of Organization. Borrowers
shall notify WFFPC: (a) at least 30 days prior to: (i) any proposed change in a
Borrower’s principal place of business, a Borrower’s legal name or a Borrower’s
state of organization; (ii) any additional places of business of any Borrower or
any Subsidiaries; (iii) the change in the names in which a Borrower or any
Subsidiary conducts business at each such location; and (iv) the change of a
Borrower’s jurisdiction of organization; and (b) at least one Business Day prior
to any proposed change in or additional custodians under any Custodian Agreement
(which change in or additional custodian shall be acceptable to WFFPC in its
sole discretion). Upon request of WFFPC, Borrowers will execute and deliver such
additional Custodian Agreement(s) or amendments thereto and such other
additional documents, instruments and writings, and take such other action as
WFFPC shall request to obtain, maintain or continue its perfected and first
priority Lien on and security interest in the Collateral.

 

Section 6.13 Operations. Borrowers shall maintain satisfactory credit
underwriting and operating standards, including, with respect to each obligor of
each Receivable, the completion of an adequate investigation of such obligor and
a determination that the credit history and anticipated performance of such
obligor is and will be satisfactory and meets the standards generally observed
by prudent finance companies.

 

Section 6.14 Further Assurances. Borrowers shall from time to time execute and
deliver to WFFPC such other documents and shall take such other action as may be
requested by WFFPC in order to implement or effectuate the provisions of, or
more fully perfect the rights granted or intended to be granted by Borrowers to
WFFPC pursuant to the terms of this Agreement, the Note or any other Credit
Documents.

 

23



--------------------------------------------------------------------------------

ARTICLE 7

 

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees with WFFPC that until all Obligations have
been indefeasibly satisfied in full and the Commitment has expired or otherwise
has been terminated, no Borrower will do any of the following without the prior
written consent of WFFPC:

 

Section 7.1 Payments to and Transactions with Affiliates. (a) Make any loan,
advance, extension of credit or payment to any Affiliate, officer, employee,
member, manager, shareholder or director of any Borrower or any Affiliate or (b)
enter into any other transaction, including, without limitation, the purchase,
sale, lease or exchange of property, or the rendering or any service, to or with
any Affiliate or any officer, or employee of any Borrower or any Affiliate
except for other transactions with or services rendered to any Affiliate of a
Borrower in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Affiliate and upon terms found by the board
of directors of a Borrower to be fair and reasonable and no less favorable to a
Borrower than would be able to obtain in a comparable arms’ length transaction
with a Person not affiliated with or employed by a Borrower; provided, however,
that Borrowers may in any event pay reasonable compensation to any such employee
or officer in the ordinary course of Borrowers’ business consistent and
commensurate with industry custom and practice for the services provided by such
Person.

 

Section 7.2 Restricted Payments. Make any Restricted Payment, except that a
Borrower may make (a) dividend and distribution payments and (b) payments of
principal of and interest on Subordinated Debt not otherwise prohibited under
the subordination provisions applicable to such Subordinated Debt, provided
immediately prior to and after giving effect to any distribution or payment no
Default or Event of Default shall exist.

 

Section 7.3 Indebtedness. Borrow any monies or create any Debt except: (a)
borrowings from WFFPC hereunder; (b) Subordinated Debt; (c) trade indebtedness
in the normal and ordinary course of business for value received; and (d)
indebtedness and obligations incurred to purchase or lease fixed or capital
assets.

 

Section 7.4 Guaranties. Guarantee or assume or agree to become liable in any
way, either directly or indirectly, for any additional indebtedness or liability
of others except to endorse checks or drafts in the ordinary course of business.

 

Section 7.5 Nature of Business. Engage in any business other than the business
in which such Borrower currently is engaged or make any material change in the
nature of the financings which such Borrower extends, including without limiting
the generality of the foregoing, matters relating to size, type, term, nature
and dollar amount.

 

Section 7.6 Negative Pledge. Assign, discount, pledge, sell, grant a Lien in or
otherwise dispose of or encumber any Receivables or the Collateral except as
contemplated by this Agreement. Notwithstanding the foregoing, Borrowers shall
be permitted to sell Receivables in an amount not to exceed Five Million Dollars
($5,000,000.00) per fiscal quarter and Lender shall release its interest in such
Receivables, provided, that (i) Borrowers provide Lender with at least ten days
prior written notice of any sale of Receivables, (ii) no Default or Event of
Default has occurred and is continuing and (iii) the proceeds of such sale are
paid directly to Lender by wire transfer to be applied against the Obligations,
as determined by Lender, in its sole and absolute discretion.

 

24



--------------------------------------------------------------------------------

Section 7.7 Investments and Acquisitions. (a) Make any investments in any other
firm, entity or corporation; (b) enter into any new business activities or
ventures not related to such Borrower’s business existing as of the date of this
Agreement; (c) create or form any Subsidiary; or (d) purchase any Property for
an amount greater than $1,000,000.

 

Section 7.8 Compliance with Formula. Permit the aggregate amount of all Advances
outstanding at any time to exceed the Borrowing Base.

 

Section 7.9 Mergers, Sales, Divestitures. Acquire all or substantially all of
the assets or shares of stock of or other equity interest in any entity, be a
party to any consolidation or merger or sell, transfer or otherwise dispose of
any Collateral or all or any substantial part of its Property.

 

Section 7.10 Use of Proceeds. Use the proceeds of any loan or advance made by
WFFPC hereunder for purposes other than in connection with Borrowers’ consumer
lending activities.

 

Section 7.11 Ownership and Management. Allow any Borrower to be owned and
controlled directly or indirectly by any Person other than the existing
shareholders and senior management that own and control such Borrower as of the
date of this Agreement.

 

Section 7.12 Amendment to Subordinated Debt. Amend or permit the amendment of
the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt.

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

Each of the following events shall constitute an Event of Default under this
Agreement:

 

Section 8.1 Failure to Make Payments. The failure of Borrowers to make any
payment of principal or interest under the Note or this Agreement or any other
payment hereunder or in respect of any other Obligation.

 

Section 8.2 Information, Representations and Warranties. If any financial
statement, written information furnished or representation or warranty,
certificates, document or instrument made or given by any Borrower herein or
furnished in connection herewith shall be false, misleading or incorrect.

 

Section 8.3 Financial Covenants. The failure of any Borrower to observe, perform
or comply with any of the covenants set forth in this Agreement.

 

Section 8.4 Collateral. If at any time after the grant to WFFPC of a security
interest in or Lien upon any Collateral, WFFPC’s interest therein shall for any
reason cease to be a valid and subsisting first priority Lien in favor of WFFPC
and/or a valid and perfected first priority security interest in and to the
Collateral purported to be covered thereby having the priority set forth
therein.

 

25



--------------------------------------------------------------------------------

Section 8.5 Defaults Under Other Agreements. Any default by any Borrower under
any other agreement to which such Borrower is a party and with respect to which
the amount claimed exceeds $30,000, singly or in the aggregate.

 

Section 8.6 Certain Events. The occurrence of any of the following with respect
to any Borrower:

 

(a) Voluntary Proceedings. It shall (i) apply for or consent to the appointment
of a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing.

 

(b) Involuntary Proceeding. A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for it or of all or any substantial
part of its assets, or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case shall continue
undismissed or unstayed and in effect, for a period of 30 days, or an order for
relief against it shall be entered in an involuntary case under the Bankruptcy
Code.

 

(c) Reportable and Other Events. (i) The occurrence of any Reportable Event
which either WFFPC determines in good faith constitutes ground for the
termination of any Plan by the Pension Benefit Guaranty Corporation (“PBGC”) or
for the appointment by the United States District Court of a trustee to
administer any Plan; (ii) the institution by the PBGC of proceedings to
terminate any Plan; or (iii) the failure of Borrower, or any Subsidiary to meet
the minimum funding standards established in Section 412 of the Internal Revenue
Code of 1986, as amended.

 

Section 8.7 Possession of Collateral. A judgment creditor of any Borrower shall
take possession or file proceedings to attempt to take possession of any of the
Collateral by any means including without limitation, by levy, distraint,
replevin, self-help, seizure or attachment.

 

Section 8.8 Credit Documents. An event of default (however defined) shall occur
under any Credit Document or under any other security agreement, guaranty,
mortgage, deed of trust, assignment or other instrument or agreement securing or
supporting any obligation of any Borrower under this Agreement or under the
Note.

 

Section 8.9 Material Adverse Change. A material adverse change in the business,
operations, property (including the Collateral), prospects or financial
condition of any Borrower shall occur.

 

ARTICLE 9

 

REMEDIES OF WFFPC AND WAIVER

 

Section 9.1 WFFPC’s Remedies. Immediately upon the occurrence of any Event of
Default specified in this Agreement, the obligation of WFFPC to make Advances
shall terminate and

 

26



--------------------------------------------------------------------------------

WFFPC may declare the Loan made pursuant to this Agreement and any other
Obligation, together with all accrued interest, immediately due and payable
without presentment, notice of dishonor, protest or further notice of any kind,
all of which Borrowers hereby expressly waive. Upon such occurrence and/or
declaration, WFFPC shall have, in addition to the rights and remedies given to
it by the Note and this Agreement and the other Credit Documents, all the rights
and remedies of a secured party as provided in the Iowa Uniform Commercial Code
(regardless of whether such Code has been adopted in the jurisdiction where such
rights and remedies are asserted) and without limiting the generality of the
foregoing, and without demand of performance and without other notice (except as
specifically required by the Note or this Agreement or the documents executed in
connection herewith) or demand whatever to Borrowers all of which are hereby
expressly waived, WFFPC may, in addition to all the rights conferred upon it by
law, exercise one or more of the following rights successively or concurrently:
(a) to take possession of the Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which Borrowers hereby expressly waive), (b) to lawfully dispose
of the whole or any part of the Receivables or any Collateral, or any other
Property, instrument or document pledged as security for any Obligation at
public or private sale, without advertisement or demand upon Borrowers, or upon
any obligor of Receivables, the Collateral, or any other security, the same
being hereby waived, except to the extent otherwise required by law, with the
right on the part of WFFPC or their respective nominees to become the purchaser
thereof as provided by law absolutely freed and discharged from any equity of
redemption, and all trusts and other claims whatsoever; (c) after deduction of
all reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Obligations; and (d)
to exercise any other rights and remedies available to it by law or agreement.
Any remainder of the proceeds after indefeasible satisfaction in full of the
Obligations shall be distributed as required by applicable law. Notice of any
sale or disposition of Collateral shall be given to Borrowers at least 10
Business Days before any intended public sale or the time after which any
intended private sale or other disposition of the Collateral is to be made,
which Borrowers agree shall be reasonable notice of such sale or other
disposition. Notwithstanding the foregoing, upon the occurrence of an Event of
Default described in Section 8.6(a) or (b) hereof, the Loan made pursuant to
this Agreement and all other Obligations, together with all accrued interest,
shall be immediately due and payable in full without presentment, demand, or
protest or notice of any kind, all of which Borrowers hereby expressly waive.

 

Section 9.2 Waiver and Release by Borrowers. To the extent permitted by
applicable law, each Borrower: (a) waives (i) presentment and protest of the
Note and this Agreement or any Receivables held by WFFPC on which any Borrower
is any way liable and (ii) notice and opportunity to be heard, after
acceleration in the manner provided in Article 9 of this Agreement, before
exercise by WFFPC of the remedies of self-help or set-off permitted by law or by
any agreement with any Borrower, and except where required hereby or by law,
notice of any other action taken by WFFPC; and (b) releases WFFPC and its
respective officers, attorneys, agents and employees from all claims for loss or
damage caused by any act or omission on the part of WFFPC or its respective
officers, attorneys, agents and employees, except willful misconduct or gross
negligence.

 

Section 9.3 No Waiver. Neither the failure nor any delay on the part of WFFPC to
exercise any right, power or privilege under the Note or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other further exercise of any right,
power or privilege.

 

27



--------------------------------------------------------------------------------

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Indemnification and Release Provisions. Each Borrower hereby agrees
to defend WFFPC and its directors, officers, agents, employees and attorneys
from, and hold each of them harmless against, any and all losses, liabilities
(including without limitation settlement costs and amounts, transfer taxes,
documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation fees and disbursements of attorneys, incurred by any of them
arising out of or in connection with or by reason of this Agreement, the making
of the Loan or any Collateral, or any other Credit Document, including without
limitation, any and all losses, liabilities, claims, damages, interests,
judgments, costs or expenses relating to or arising under any Consumer Finance
Laws or Environmental Control Statute or the application of any such statute to
Borrower’s properties or assets. Each Borrower hereby releases WFFPC and its
respective directors, officers, agents, employees and attorneys from any and all
claims for loss, damages, costs or expenses caused or alleged to be caused by
any act or omission on the part of any of them, other than such loss, damage
cost or expense which has been determined by a court of competent jurisdiction
to have been caused by the gross negligence or willful misconduct of WFFPC. All
obligations provided for in this Section 10.1 shall survive any termination of
this Agreement or the Commitment and the repayment of the Loan.

 

Section 10.2 Amendments. Unless otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement nor consent to any
departure by Borrowers therefrom shall in any event be effective unless the same
shall be in writing and signed by WFFPC.

 

Section 10.3 APPLICABLE LAW. THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA

 

Section 10.4 Notices. All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by facsimile, as follows:

 

If to WFFPC:

 

Wells Fargo Financial Preferred Capital, Inc.

1760 Market Street, Suite 300

Philadelphia, Pennsylvania 19103

Attn: Mr. William Laird, Senior Vice President

Facsimile: (215) 569-0251

 

With a copy to:

 

Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania 19103

Attn: Harvey I. Forman, Esquire

Facsimile: (215) 569-5522

 

28



--------------------------------------------------------------------------------

If to Borrowers prior to August 15, 2005:

 

C & F Finance Company

316 East Grace Street

Richmond, Virginia 23219

Attn: Mr. Thomas Cherry

Facsimile: 804-843-2986

 

If to Borrowers after August 15, 2005:

 

C & F Finance Company

4660 S. Laburnum Avenue

Richmond, Virginia 23231-2424

Attn: Mr. Thomas Cherry

Facsimile: 804-843-2986

 

With a copy to:

 

Hudson & Bondurant, P.C.

P.O. Box 231

West Point, Virginia 23181

Attn: James H. Hudson III, Esquire

Facsimile: (804) 843-4946

 

or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.

 

Section 10.5 Termination and Release. This Agreement shall not terminate until
all amounts due under the Note, this Agreement and any other Credit Document and
other Obligations, together with all interest and costs due, shall have been
indefeasible paid in full and the Commitment has expired or otherwise has been
terminated. Upon such termination and payment, the Collateral securing the Loan,
the Note, this Agreement and the other Obligations shall be released from the
provisions of this Agreement and any right, title and interest of WFFPC in or to
the same shall cease. Thereafter, WFFPC agrees to deliver to Borrowers such
documents as Borrowers may reasonably request to release of record any security
interest or lien of WFFPC in the Collateral.

 

Section 10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Signature by facsimile shall bind the parties hereto

 

Section 10.7 Costs, Expenses and Taxes. Borrowers agree to pay immediately upon
demand therefor, all legal fees and out-of-pocket expenses of WFFPC related to
the preparation, negotiation, documentation, execution, filing or delivery of
this Agreement or any other Credit Document and any and all waivers, amendments
or modifications of any of the Credit Documents or any of the terms and
provisions thereof and, following any Default or Event of Default hereunder,

 

29



--------------------------------------------------------------------------------

and, subject to Section 6.3 hereof, any and all audits and required inspections
permitted under this Agreement or any other Credit Document. Borrowers shall
also pay immediately upon demand therefor all fees (including without
limitation, legal fees), costs and other expenses incurred in connection with
collection of the Loan, the maintenance or preservation of the security interest
in the Collateral, the sale, disposition or other realization on the Collateral,
or the enforcement of WFFPC’s rights hereunder or under any Credit Document. In
addition, Borrowers shall also pay any and all stamp and other taxes or filing
fees payable or determined to be payable in connection with the execution and
delivery of the Note and this Agreement, the Collateral and other documents to
be delivered hereunder, and agrees to save WFFPC harmless from and against any
and all liabilities with respect to or resulting from any delay in payment or
omission to pay such taxes.

 

Section 10.8 Successors and Assigns. This Agreement shall bind and inure to the
benefit of each signatory, its successors and assigns, provided, however, that
Borrowers may not make an assignment of this Agreement without the prior written
consent of WFFPC.

 

Section 10.9 Effectiveness of Agreement. Anything to the contrary in this
Agreement notwithstanding, the provisions hereof shall not be effective until
this Agreement is: (a) duly executed, and delivered by authorized officers of
Borrowers to WFFPC; and (b) duly signed by an authorized officer of WFFPC.

 

Section 10.10 JURISDICTION AND VENUE. IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN POLK COUNTY, IOWA AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH
JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING
IN SUCH COUNTY. BORROWERS AGREE THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING
MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO BORROWERS.

 

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR WFFPC TO ENTER INTO THIS
AGREEMENT.

 

Section 10.12 REVIEW BY COUNSEL. BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTIONS 10.10 AND 10.11 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE
MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION
AND JURY TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.

 

Section 10.13 Exchanging Information. Borrowers understand that employees of
WFFPC,

 

30



--------------------------------------------------------------------------------

and its Affiliates, Wells Fargo & Company and Wells Fargo Financial, Inc. were
involved in the credit decision underlying this Agreement. Borrowers consent to
the disclosure of confidential information to such employees of WFFPC, and its
Affiliates, Wells Fargo & Company and Wells Fargo Financial, Inc. solely for
such purpose and to the disclosure of such confidential information in
connection with the administration of this Agreement and the transactions
contemplated hereunder and for internal and external audit purposes. WFFPC shall
be entitled to provide all information received by WFFPC regarding Borrowers and
their Affiliates, on a need to know basis, to WFFPC’s prospective participants
in the Loan and Borrowers waive any right of confidentiality they may have with
respect to such exchange of such information.

 

Section 10.14 Acknowledgment of Receipt. Each Borrower acknowledges receipt of a
copy of this Agreement, the Note, each Credit Document and each other document
and agreement executed by Borrowers in connection with the Agreement or the
Obligations.

 

ARTICLE 11

 

INTER-BORROWER PROVISIONS

 

Section 11.1 Certain Borrower Acknowledgments and Agreements.

 

(a) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive this credit facility on favorable terms granted by this Agreement and
other Credit Documents which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure this credit facility which each Borrower may utilize
directly and which receive the credit support of the other Borrowers as
contemplated by this Agreement and the other Credit Documents.

 

(b) WFFPC has advised Borrowers that it is unwilling to enter into this
Agreement and the other Credit Documents and make available this credit facility
extended hereby to any Borrower unless each Borrower agrees, among other things,
to be jointly and severally liable for the due and proper payment of the
Obligations of each other Borrower under this Agreement and other Credit
Documents. Each Borrower has determined that it is in its best interest and in
pursuit of its purposes that it so induce Lender to extend credit pursuant to
this Agreement and the other Credit Documents executed in connection herewith
(i) because of the desirability to each Borrower of this credit facility, the
interest rates and the modes of borrowing available hereunder, (ii) because each
Borrower may engage in transactions jointly with other Borrowers and (iii)
because each Borrower may require, from time to time, access to funds under this
Agreement for the purposes herein set forth.

 

(c) Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the other Credit Documents
(including, without limitation, the inter-Borrower arrangement set forth in this
Section 11.1) will have, assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they fall
due for payment and that the sum of its debts is not and will not then be
greater than all of its Property at a fair valuation, that such Borrower has,
and will have, access to adequate capital for the conduct of its business and
the ability to pay its debts from time to time incurred in connection therewith
as such debts mature and that the value of the benefits to be derived by such
Borrower from the access to funds under this Agreement (including, without
limitation, the inter-Borrower arrangement set forth in this Section 11.1) is
reasonably equivalent to the obligations undertaken pursuant hereto.

 

31



--------------------------------------------------------------------------------

(d) Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this Section 11.
Borrower Agent shall make copies of such records available to WFFPC, upon
request.

 

Section 11.2 Maximum Amount of Joint and Several Liability. To the extent that
applicable law otherwise would render the full amount of the joint and several
obligations of any Borrower hereunder and under the other Credit Documents
invalid or unenforceable, such Borrower’s obligations hereunder and under the
other Credit Documents shall be limited to the maximum amount which does not
result in such invalidity or unenforceability, provided, however, that each
Borrower’s obligations hereunder and under the other Loan Credit shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 11.2 were not a part of this
Agreement.

 

Section 11.3 Authorization of Borrower Agent by Borrowers:

 

(a) Each Borrower hereby irrevocably authorizes Borrower Agent to give notices,
make requests, make payments, receive payments and notices, give receipts and
execute agreements, make agreements or take any other action whatever on behalf
of such Borrower under and with respect to any Credit Document and each Borrower
shall be bound thereby. This authorization is coupled with an interest and shall
be irrevocable, and WFFPC may rely on any notice, request, information supplied
by Borrower Agent, every document executed by Borrower Agent in respect of
Borrowers or any thereof as if the same were supplied, made or taken by any or
all Borrowers. Without limiting the generality of the foregoing, the failure of
one or more Borrowers to join in the execution of any writing in connection
herewith shall not, unless the context clearly requires, relieve any such
Borrower from obligations in respect of such writing.

 

(b) Borrowers acknowledge that the credit facility provided hereunder is on
terms more favorable than any Borrower acting alone would receive and that each
Borrower benefits directly and indirectly from all Advances hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

Dated the date and year first set forth above

 

BORROWERS:   C & F FINANCE COMPANY     By:  

/s/ Thomas F. Cherry

--------------------------------------------------------------------------------

    Name:   Thomas F. Cherry     Title:   Treasurer LENDER:   WELLS FARGO
FINANCIAL PREFERRED CAPITAL, INC.     By:  

/s/ William M. Laird

--------------------------------------------------------------------------------

        William M. Laird, Senior Vice President